—Order, Supreme Court, New York County (Franklin Weissberg, J.), entered January 31, *642000, which, inter alia, granted defendants’ motion to dismiss the complaint pursuant to CPLR 3211, unanimously affirmed, without costs.
The various causes of action contained in the instant complaint all accrued no later than 1992, when defendant Shukat in his then capacity as co-executor of the estate of Miles Davis unequivocally rejected plaintiffs claim in Surrogate’s Court proceedings that she and the decedent had been joint venturers and that she was, by reason of the purported business relationship, entitled to certain estate assets. This action, commenced more than six years subsequent to the running of the longest of the applicable statutory periods, was properly found to be time-barred (see, e.g., Chambi v Kaye, Scholer, Fierman, Hays & Handler, 257 AD2d 475). Notwithstanding the foregoing, and upon consideration of the entire record, we perceive no basis for the imposition of sanctions upon plaintiff in pursuing this appeal. Concur — Andrias, J. P., Wallach, Lerner, Saxe and Friedman, JJ.